Citation Nr: 0842972	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-06 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), including on an extra-schedular 
basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to August 
1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claims for an increased 
rating for his right wrist disability (which, at the time, 
was rated as 40-percent disabling) and for a TDIU.

In May 2007, to support his claims, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board - also generally referred to as a "Travel 
Board" hearing.

In a January 2008 decision, the Board granted the veteran's 
claim for a higher rating for his right wrist disability - 
increasing his rating to 50 percent, the maximum possible 
rating under the applicable diagnostic code.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  The Board also, 
however, remanded his TDIU claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration, including determining whether 
he was entitled to extra-schedular consideration under 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

In its October 2008 supplemental statement of the case 
(SSOC), the AMC continued to deny the veteran's claim for a 
TDIU.  The AMC has since returned the file to the Board for 
further appellate consideration of this remaining claim.


FINDING OF FACT

Although the veteran's service-connected disabilities limit 
his ability to perform repetitive motions involving his right 
wrist, they do not preclude all forms of substantially 
gainful employment - namely, more sedentary or less 
physically challenging or demanding jobs.



CONCLUSION OF LAW

The criteria are not met for a TDIU, including on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in October 2003, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  A more recent June 2006 letter also informed him 
of the downstream disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

It equally deserves mentioning that the RO also issued that 
initial October 2003 VCAA notice letter prior to first 
adjudicating the veteran's claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And since providing the additional VCAA 
notice in June 2006, the AMC, on remand, has gone back and 
readjudicated his claim in the October 2008 SSOC, including 
considering any additional evidence received in response to 
that additional VCAA notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate or incomplete, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He has been represented 
throughout the course of this appeal by a service 
organization, Veterans of Foreign Wars of the United States 
(VFW), presumably well versed in the particular nuances of 
adjudicating claims for VA benefits.

And as for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), service personnel 
records, VA medical records, and private physicians' records.  
There also are medical opinions concerning the determinative 
issue, whether his service-connected disabilities - either 
alone or in combination, preclude him from obtaining and 
retaining substantially gainful employment.  See Mclendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (indicating VA must obtain a medical 
opinion when necessary to fairly decide a claim).

When remanding this case in January 2008, the Board 
instructed the AMC to determine whether the veteran is 
entitled to extra-schedular consideration; and the record 
contains a September 2008 letter from the Director of 
Compensation and Pension (C&P) Service in response to this 
question.  Therefore, the Board is also satisfied as to 
substantial compliance with its January 2008 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, the veteran indicated in his October 2008 response 
to the October 2008 SSOC that he had no other information or 
evidence to submit.  He therefore requested the AMC return 
his case to the Board for further appellate consideration as 
soon as possible.  Thus, as there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

II.  Whether the Veterans is Entitled to a TDIU, Including on 
an 
Extra-Schedular Basis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total disability may or may not be 
permanent.  Id.

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability - that 
is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, 
if there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

If a veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993); and see also Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
VA's General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by VA's General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

A claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100 [percent], and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "[m]arginal employment 
shall not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of  "substantially gainful employment," noting the 
standard announced by the U.S. Court of Appeals for the 
Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).  "It is clear that the claimant need not be 
a total 'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  The 
question must be looked at in a practical manner, and mere 
theoretical ability to engage in substantial gainful 
employment is not a sufficient basis to deny benefits.  The 
test is whether a particular job is realistically within the 
physical and mental capabilities of the claimant."  And 
furthermore, in determining whether unemployability exists, 
consideration may be given to the veteran's 
level of education, special training and previous work 
experience, but not to his age or to any impairment caused by 
non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

The veteran is service connected for a right wrist 
disability, currently evaluated at the highest possible 
schedular level of 50 percent, and for a right thumb 
condition, currently evaluated at 0 percent (i.e., 
noncompensable).  His combined disability rating is 50 
percent.  Therefore, he does not satisfy the threshold 
minimum rating requirements of 38 C.F.R. § 4.16(a) to receive 
a TDIU, thereby limiting consideration of his potential 
entitlement to this benefit to an extra-schedular basis under 
38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1).



The veteran contends he is unable to maintain substantially 
gainful employment due to his service-connected disabilities, 
particularly the one affecting his right wrist.  During his 
May 2007 hearing before the Board, he testified that he had 
to resign his position as a postal worker earning $60,000 per 
year to work at a "mediocre job" paying only $10,000 per 
year.  Moreover, he asserts that the limitations imposed by 
his disability make it difficult for him to find other 
suitable employment and that he "got a mediocre job because 
[he has] to have some kind of income to support [himself]."  
This is tantamount to arguing that his current employment is 
only "marginal," rather than substantially gainful, in the 
sense that his current position does not rise to the standard 
of his former position in terms of income and, perhaps, other 
considerations.  See 38 C.F.R. § 4.18.  See also Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

But for a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability on an 
extra-schedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that he 
is unemployed or has difficulty obtaining employment is not 
enough.  A disability rating, in itself, is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

However, that said, in Bowling v. Principi, 15 Vet App 1 
(2001), the Court held that, even if a veteran is employed, 
this does not necessarily preclude him from receiving a TDIU, 
if he doesn't have sufficient income to constitute 
substantially gainful employment.  In Faust v. West, 13 Vet. 
App. 342 (2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Here, the veteran seems to suggest that 
his current income level ($10,000 per year) is insufficient 
for him to be considered gainfully employed.

Additionally, the veteran asserts that he resigned his 
position as a postal worker in October 2003 because of the 
problems associated with his service-connected disabilities, 
and that, prior to his resignation, his employer had been re-
assigning him to various tasks, as he was unable to perform 
his usual duties, and that he ultimately was assigned to 
answering the phones, as a result.  See the May 2007 hearing 
transcript.

However, as already alluded to, in January 2008 the Board 
found sufficient reason to remand the veteran's claim to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  And in a September 
2008 letter, in response, the Director of C&P Service 
reviewed the veteran's claims file and concluded that he is 
not entitled to a TDIU on an extra-schedular basis.  

In coming to this conclusion, the Director considered the 
veteran's private medical records from his physician, Dr. 
G.L., including his restrictions on the veteran's ability to 
lift items of a particular weight and that he should avoid 
repetitive tossing and lifting of packages.  

The Director also noted there was an August 2003 report from 
the veteran's employer that, while claiming to be 
incapacitated due to his right wrist, the veteran was 
recorded on surveillance video riding a motorcycle and even 
cleaning it using a towel in his right hand.  Consequently, 
it was recommended he be removed from his position as a 
postal worker, although he ultimately was allowed to resign 
with full retirement benefits.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (noting that the credibility of a 
witness may be impeached by a showing of interest, bias, 
inconsistent statements, and consistency with other 
evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in 
irrelevant part by statute, VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).

The Director also noted that Dr. G.L. had stated in September 
2003 that the veteran's right wrist condition precluded any 
type of gross refined motor manipulation of his right upper 
extremity in terms of employment.  The Director also 
considered the results of a January 2004 VA examination where 
the examiner concluded the veteran would have difficulty with 
both repetitive fine and gross motor manipulation of the 
right upper extremity.

In concluding against granting a TDIU on an extra-schedular 
basis, however, the Director found that the criteria for the 
existing 50 percent schedular evaluation under the applicable 
diagnostic code under which the veteran's right wrist 
disability is currently rated (DC 5214) sufficiently 
contemplates the symptoms and functional loss that is 
attributed to his right wrist condition (ankylosis 
accompanied by weakness), and that there is "[n]o 
exceptional or unusual disability picture that renders 
application of the regular rating criteria impractical."  
See Thun v. Peake, 22 Vet.App. 111 (2008).  Furthermore, the 
Director found that, as the record fails to show the veteran 
is unable to secure and maintain gainful employment solely as 
the result of his service-connected disabilities, he is not 
entitled to a TDIU.  See 38 C.F.R. § 4.16(b).  See also 
38 C.F.R. § 3.321(b)(1).  Specifically, the Director 
acknowledged that the veteran's right wrist condition results 
in significant functional loss and hinders his ability to 
work in situations requiring repetitive motion involving his 
right wrist, but that the record does not show he is 
precluded, by virtue of these service-connected disabilities, 
from sedentary or otherwise less physically challenging or 
demanding occupations.  Id.

The Board agrees with this assessment and finds that, 
although the veteran's service-connected disabilities limit 
his ability to perform repetitive motions involving his right 
wrist, so would preclude some forms of substantially gainful 
employment, they do not preclude all forms of substantially 
gainful employment - namely, more sedentary or less 
physically challenging or demanding employment.  It goes 
without saying that the revelations on the Postal Service's 
surveillance video of him riding a motorcycle and even 
cleaning it with his right wrist, the same wrist he claims 
precludes substantially gainful employment, cast serious - 
indeed fatal, doubts on his credibility, especially since 
there remains the possibility of him working at the other 
types of jobs mentioned.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The veteran's claim for a TDIU, including on an extra-
schedular basis, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


